Citation Nr: 0116510	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
revoke a forfeiture of eligibility for Department of Veterans 
Affairs (VA) benefit.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
the date of his death in May 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1987 rating determination of 
the Manila Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In April 1975, the RO determined that the appellant had 
forfeited her right to claim VA benefits.  The appellant was 
notified of this decision and did not appeal.  Thus, the 
decision became final. 

2.  Evidence submitted since the April 1975 determination 
does not bear directly or substantially upon the issue at 
hand and is duplicative or cumulative in nature.


CONCLUSION OF LAW

Evidence received since the April 1975 decision is not new 
and material and the appellant's claim for revocation of 
forfeiture is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant if 
the application for benefits is incomplete and advise the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

There is no indication in this case that the appellant's 
claim for benefits is incomplete.  The appellant has been 
advised of the evidence necessary to substantiate her claim 
in the statement of the case.  These documents also served to 
inform her of the evidence that VA had been successful in 
obtaining.  

A review of the record demonstrates that the RO, in April 
1975, found that the appellant had forfeited all rights for 
VA benefits.  In March 1987, the appellant requested that the 
previous forfeiture decision be reopened.  In July 1988, the 
RO denied the appellant's request on the grounds that new and 
material evidence had not been submitted to reopen the 
previous finding of forfeiture.  The RO informed the 
appellant of her procedural rights at that time.  In an 
August 1998 letter, the appellant made reference to the July 
1988 decision and forwarded a copy of a joint affidavit and 
other information which she requested that the RO consider as 
new and material evidence.  The appellant requested immediate 
consideration and release of her pension. 

A determination must be made as to whether the appellant's 
request constitutes a notice of disagreement for appellate 
purposes.  

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(2000) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The Board is of the opinion that the appellant's August 1988 
letter constitutes a valid notice of disagreement.  The 
appellant made reference to the RO's July 1988 letter and 
requested that the RO reconsider its previous denial.  This 
request for reconsideration can be reasonably construed as a 
notice of disagreement on the issue of revocation of 
forfeiture.  As such, the claim has continued to remain open 
during this time period.  


General Provisions

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000).


Factual Background

At the time of its April 1975 forfeiture decision, the 
evidence before the VA consisted of a March 1971 statement 
from the appellant indicating that she had never been married 
to another man after the veteran's death and that she was 
living alone; an April 1971 statement in support of claim 
from the appellant noting that she was not living with anyone 
as if she was married on January 1, 1971; a December 1973 
letter from the appellant stating that she had not remarried 
and had not lived illicitly with another man since the death 
of the veteran; a December 1973 Certificate of Search report, 
noting that there was no record demonstrating marriage on the 
part of the appellant during the period from January 1, 1971 
to the time of the report; the results of December 1973 field 
examination report, which included the testimony of P. B., N. 
B., N. Be., and R. B., all who indicated that the appellant 
was living in a relationship as husband and wife with A. B., 
and a memorandum which indicated that two other individuals, 
N. C. and A. Ben., also knew of the relationship of the 
appellant and A. B; a September 1975 letter from a parish 
priest indicating that certification could not be issued that 
the appellant had gotten married; and a September 1974 
statement from the Local Civil Registrar indicating that the 
appellant had not entered into a marriage contract in his 
municipality.  

In a December 1974 proposed forfeiture decision, the VA 
stated that the appellant's award of death compensation had 
previously been discontinued in 1956 because she had failed 
to establish her status as the veteran's unremarried widow.  
The VA further noted that when the appellant applied for 
benefits under Public Law 91-376, she stated in April 1971 
that she had not been married or living with anyone as if 
married from January 1, 1971 to the present.  

The VA found that the appellant's statements were false 
because it had convincing evidence that she had been living 
with A. B. as husband and wife for many years and that they 
represented themselves as such and that the appellant was 
generally regarded in the community as the wife of A. B.  The 
VA found that the appellant knowingly made false statements 
under Public law 91-376.  .  

In the April 1975 forfeiture decision, the VA found that the 
evidence clearly established that the appellant knowingly, 
intentionally, and deliberately made, presented, and/or 
caused to be furnished to VA materially false and fraudulent 
statements in support of her claim for death benefits as the 
unremarried widow of the veteran.  The VA indicated that a 
considerable amount of evidence had been obtained, including 
the testimony of a number of people well acquainted with the 
appellant establishing that she had been living in a husband-
wife relationship with A. B. before and after January 1, 
1971.   

The VA stated that it was established beyond a reasonable 
doubt that the appellant knowingly and intentionally 
presented or caused to be furnished to VA materially false 
and fraudulent statements and evidence in support of her 
claim for death benefits as an unremarried widow to which she 
had no legal entitlement, thus violating the provisions of 
38 U.S.C.A. § 3503(a).  

Evidence received subsequent to the April 1975 decision 
includes a May 1976 affidavit from A. Bi. stating that he did 
not know of a relationship between the appellant and that A. 
B. only helped the appellant with household chores; 
a July 1978 affidavit from Ag. Ba., noting that A. B. had 
died; 
a death certificate demonstrating that A. B. had died in May 
1977; 
an August 1981 letter from the appellant reporting that her 
second husband, A. B., had died; 
a January 1988 affidavit from N. D. and Am. Bu. indicating 
that the appellant had not remarried since the death of A. 
B.; 
an August 1988 certification noting that there was no record 
of the appellant marrying after the death of the veteran; a 
joint affidavit from A. T. and R. B. indicating that the 
appellant had not remarried since the death of the veteran; 
a January 1990 joint affidavit from Be. Be. and H. D. stating 
that the veteran and the appellant were married; 
an October 1999 affidavit from the appellant's brother and 
sister indicating that the appellant had not remarried since 
the death of the veteran and had continued to use her 
surname; 
a photocopy of a voter sheet demonstrating that the appellant 
was a widow; 
an October 1999 letter from the Civil Registrar indicating 
that there is no record of remarriage of the appellant; 
and numerous letters from the appellant indicating that she 
did not live in a relationship with A. B.  

Analysis

The appellant seeks to reopen the previous finding of 
forfeiture.

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

The appellant has not presented evidence which is new and 
material to warrant the reopening of the previous finding of 
forfeiture.  The July 1978 affidavit from Ag., the death 
certificate demonstrating that A. B. had died in 1977, and 
the August 1981 statement from the appellant that her second 
husband, A. B., had died are not material to the issue at 
hand.  The forfeiture was based on the relationship that the 
appellant and A. B. had prior and subsequent to January 1, 
1971.  The death of A. B. does not change the fact that she 
had previously submitted knowingly false information.  

The January 1988 joint affidavit from N. D. and Am. Bu., the 
joint affidavit of A. T. and R. B., and the October 1999 
joint affidavit of the appellant's brother and sister 
indicating that the appellant had not remarried, as well as 
the August 1988 and October 1999 certificates demonstrating 
that there was no record of the appellant having married 
following the death of the veteran, are cumulative and also 
not material as the there was no record of A. B. and the 
appellant being married at the time of the previous denial.  
Moreover, the previous denial was based on her false 
statements concerning cohabitation and holding themselves out 
in public as husband and wife.  

The January 1990 joint affidavit from Be. Be. and H. D. 
regarding the veteran's and appellant's marital status is 
cumulative as it was previously known at the time of the 
prior denial that the veteran and the appellant had been 
married.  

The photocopy of the voter sheet is not material as it only 
serves the purpose of identifying the appellant as a widow, 
which was known at the time of the previous denial.  The 
statements from the appellant that she and A. B. never had a 
relationship are also cumulative of evidence previously of 
record.  

Finally, the May 1976 affidavit from A. Bi. That the 
appellant and A. B. did not have a relationship is also 
cumulative of information that was available at the time of 
the previous denial.  

New and material evidence has not been submitted to reopen 
the appellant's claim of revocation of forfeiture.


ORDER

The petition to reopen a claim of entitlement to revocation 
of forfeiture is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

